In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________

No. 16-1831
ROBERT LANCE WILSON,
                                                 Plaintiff-Appellant,
                                 v.

ILLINOIS DEPARTMENT       OF    FINANCIAL     AND    PROFESSIONAL
REGULATION, et al.,
                                              Defendants-Appellees.
                    ____________________

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
         No. 14 C 10521 — Rebecca R. Pallmeyer, Judge.
                    ____________________

  ARGUED FEBRUARY 15, 2017 — DECIDED SEPTEMBER 7, 2017
                ____________________

   Before BAUER, EASTERBROOK, and HAMILTON, Circuit
Judges.
    EASTERBROOK, Circuit Judge. In September 1998 one of Dr.
Robert Lance Wilson’s terminally ill patients was within
hours of death. He was in pain (morphine no longer worked
for him) and suffocating but had refused to have a breathing
tube inserted. Wilson concluded that the only possible palli-
ation was unconsciousness. As Wilson was injecting a drug
2                                                No. 16-1831

to achieve that objective, the patient’s heart stopped. Wil-
son’s travails then began.
    The coroner classified the patient’s death as murder, and
the Illinois Department of Financial and Professional Regula-
tion summarily suspended Wilson’s medical license. He re-
plied that his treatment was medically appropriate and de-
manded a hearing. According to Wilson, whose account we
must accept for current purposes, the Department’s top ad-
ministrators were unconcerned about the propriety of the
treatment, unwilling to learn about that subject, and person-
ally offended when Wilson wanted a hearing. Wilson sub-
mits that they decided to kick him out of the profession
without regard to the evidence.
    It took the Department until March 2000 to hold any kind
of hearing. By then the coroner’s finding of homicide had
been withdrawn and a criminal prosecutor had decided not
to charge Wilson. But, according to Wilson, the Depart-
ment’s hearing was a farce with a foreordained outcome. His
license was suspended for five years, retroactive to October
1998. He contested this result on two fronts: suits in both
state and federal court.
    The federal suit began in October 1999, before the De-
partment held a hearing. The Department asked the federal
judge to dismiss the suit, and the judge abstained under the
doctrine of Younger v. Harris, 401 U.S. 37 (1971), which the
Supreme Court has applied to state civil and administrative
proceedings in which units of state government attempt to
implement state policies. Trainor v. Hernandez, 431 U.S. 434
(1977). The Department wanted the federal judge to dismiss
Wilson’s suit rather than stay it pending the outcome of the
state litigation; the federal judge obliged.
No. 16-1831                                                  3

     The Department did not fare so well in state court. Four
times a state judge vacated the Department’s decision. After
each of the first three, the Department reinstated its decision
and the litigation continued. The Department’s decision after
the March 2000 hearing was set aside in April 2002, on two
procedural grounds, by the Circuit Court of Cook County.
The Appellate Court affirmed with respect to one of those
grounds. Wilson v. Department of Professional Regulation, 344
Ill. App. 3d 897 (2003). Wilson remained subject to the sum-
mary suspension of 1998. Without offering Wilson a new
hearing, a state administrative law judge made new findings
in November 2006, and the Department entered a new five-
year suspension in July 2007. It did not explain why the five
years hadn’t already expired.
    In May 2008 the Circuit Court set aside this new suspen-
sion, again on grounds of procedural irregularity. The De-
partment did not appeal, but at the new hearing the ALJ
struck some testimony that had previously been allowed.
The Department’s third decision, dated July 2009, again sus-
pended Wilson for five years, without credit for the 11 years
that he had already been suspended. This third decision was
set aside in July 2011; the Circuit Court found, for a third
time, that procedural irregularities vitiated the decision. The
Department did not appeal but entered a fourth suspension
decision in April 2013, yet again for five extra years. Wil-
son’s renewed contest in state court led to a definitive deci-
sion in his favor. The Circuit Court held in May 2014 that the
evidence did not support suspension—that Wilson should
not have been suspended for even one day, let alone more
than 15 years. Indeed, in 2002 the deceased patient’s estate
had abandoned a civil suit filed against Wilson, so he was
4                                                  No. 16-1831

not determined to have committed malpractice, let alone
murder. The Department did not appeal.
    Thus ended the state litigation. But the Department did
not reinstate Wilson’s license to practice medicine. In Janu-
ary 2016 it sent him a letter stating that, because by then he
had not practiced during the last 17 years, he must complete
a “graduate medical education program of at least 3 years in
length” (emphasis added) before submitting to tests to de-
termine whether he is fit to practice. In other words, the De-
partment has taken the view that the Circuit Court’s decision
did not restore Wilson to practice, and that, even though he
should not have been suspended, he must go back to school
pretty much as if he had never had a medical education in
the first place.
    Late in 2014 Wilson returned to federal court, seeking
damages under 42 U.S.C. §1983 for suspension without a
hearing and the ensuing lengthy inability to practice his pro-
fession. Because state disciplinary proceedings and litigation
have ended, Younger no longer requires abstention. But Wil-
son’s second federal suit followed his first out the door. In
1999 a district judge ruled that Wilson had commenced suit
too soon and must wait for the end of the state’s administra-
tive proceedings. In 2016 a different district judge ruled that
Wilson had commenced suit too late—that the two-year
statute of limitations applicable to §1983 suits in Illinois had
been running since fall 1998 (when Wilson’s license was
suspended without a hearing) and had expired in 2000. 2016
U.S. Dist. LEXIS 35092 (N.D. Ill. Mar. 18, 2016). The district
court failed to enter a proper final decision, but its order is
appealable under the rationale of Otis v. Chicago, 29 F.3d
1159 (7th Cir. 1994) (en banc).
No. 16-1831                                                   5

    Aggrieved at being told that no suit, whenever filed, is
permissible, Wilson’s appellate lawyer contends that the
doctrine of Heck v. Humphrey, 512 U.S. 477 (1994), comes to
his rescue. Heck holds that a prisoner cannot use §1983 to
challenge the validity of his conviction or to obtain other re-
lief that necessarily implies the conviction’s invalidity. In-
stead, the Court stated, any §1983 litigation must be deferred
until the conviction has been set aside by appeal, collateral
review, or pardon. The Court added that as long as the cus-
tody lasts, the statute of limitations does not run: “a §1983
cause of action for damages attributable to an unconstitu-
tional conviction or sentence does not accrue until the con-
viction or sentence has been invalidated.” 512 U.S. at 489–90.
Heck was extended to prison disciplinary proceedings in Ed-
wards v. Balisok, 520 U.S. 641 (1997). Wilson contends that we
should further extend Heck to professional disciplinary pro-
ceedings.
    The problem with that proposal lies in the rationale of
Heck. The Court based its analysis on the doctrine that dam-
ages actions cannot be used to contest custody. When the
writ of habeas corpus (or a statutory substitute such as 28
U.S.C. §§ 2254 and 2255) is available, it is also exclusive.
Preiser v. Rodriguez, 411 U.S. 475 (1973). More: State prisoners
who want collateral relief in federal court must exhaust their
state remedies. 28 U.S.C. §2254(b)(1); Rose v. Lundy, 455 U.S.
509 (1982). But a federal challenge to a decision by a state’s
administrative agency is not subject to the requirement that
collateral remedies are exclusive or to an exhaustion-of-
remedies rule. Nonprisoners need not exhaust state reme-
dies before suing under §1983. Patsy v. Board of Regents, 457
U.S. 496 (1982). Given the nature of its rationale, Heck cannot
be extended to Wilson’s situation. A litigant need not have a
6                                                  No. 16-1831

state’s administrative decision set aside in state court before
invoking §1983.
    Still, just as we asked why Heck blocks §1983 suits by per-
sons contesting the fact or duration of their custody, so we
must ask why the Court concluded its opinion in Heck by
announcing that the §1983 claim does not accrue until the
conviction has been set aside. Accrual is deferred, the Court
stated, by analogy to the rule that “a cause of action for ma-
licious prosecution does not accrue until the criminal pro-
ceedings have terminated in the plaintiff’s favor”. 512 U.S. at
489. See also Manuel v. Joliet, 137 S. Ct. 911, 921 (2017). And
that doctrine is not limited to malicious-prosecution suits. It
instantiates the more fundamental rule that a claim never
accrues until the would-be plaintiff “has a complete and pre-
sent cause of action”. Wallace v. Kato, 549 U.S. 384, 388 (2007)
(citations and internal quotation marks omitted). That is a
rule of federal law—and Wallace adds that the accrual of a
§1983 claim is governed by federal law. Ibid.
     Put the accrual doctrine of Wallace together with the dis-
trict court’s holding in 1999 that Wilson was forbidden to
litigate in federal court while state proceedings were ongo-
ing, and it follows that his §1983 claim for damages did not
accrue until May 2014, when the state litigation ended. De-
fendants do not contend that Wilson could have joined a
§1983 claim seeking damages with his administrative-review
claim in state court; damages just were off the table until he
finally prevailed in the administrative-review action. It fol-
lows that until May 2014 Wilson did not have a “complete
and present cause of action” under federal law in either state
or federal court. Wilson’s current §1983 suit therefore is
timely.
No. 16-1831                                                   7

     Wilson could have curtailed the duration of his Younger
problem by not litigating in state court after the Department
entered its post-hearing decision. With neither administra-
tive nor judicial proceedings pending in Illinois, Wilson
could have pursued a §1983 suit seeking damages. If he had
avoided state litigation, the §1983 claim would have accrued
in March 2000 and he would have had until March 2002 to
sue in federal court. But the Department has not contended
that this strategy was compulsory as a matter of either state
or federal law. Wilson was entitled to ask a state court to va-
cate the Department’s decision under Illinois law—and as
long as that suit was pending he was locked out of federal
court. It took much longer than Wilson could have anticipat-
ed to vindicate his rights, but the Department’s doggedness
in reinstating his suspension despite its multiple losses in
state court does not supply a good reason to prevent §1983
litigation when at last it became possible.
    The district judge who handled Wilson’s first federal suit
could, and probably should, have avoided the current con-
tretemps by staying that suit rather than dismissing it. See
Quackenbush v. Allstate Insurance Co., 517 U.S. 706, 721 (1996)
(“while we have held that federal courts may stay actions for
damages based on abstention principles, we have not held
that those principles support the outright dismissal … of
damages actions”); Deakins v. Monaghan, 484 U.S. 193, 202
(1988); Gakuba v. O’Brien, 711 F.3d 751, 753 (7th Cir. 2013);
Simpson v. Rowan, 73 F.3d 134, 138–39 (7th Cir. 1995). By ask-
ing the district judge to dismiss the first suit—and thus to set
a potential trap for Wilson under the statute of limitations—
the defendants brought into play a second doctrine: equita-
ble estoppel. But we need not decide whether the defend-
ants’ motion to dismiss Wilson’s first suit estops them from
8                                                 No. 16-1831

pleading the statute of limitations once federal litigation re-
sumed. It is enough to conclude that Wilson did not have a
complete federal claim under §1983 until May 2014, when
proceedings in state court ended, so as a matter of federal
law his federal claim did not accrue until then.
   The judgment is vacated, and the case is remanded for
proceedings consistent with this opinion.